UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
LA’SHAUN CLARK,                                                :

_________________                                             :
                                   Plaintiff,                      ORDER PURSUANT TO
                                                              :    RULE 16(b)(1)(A)
                 -v.-
                                                              :    20 Civ. 251 (PAE) (GWG)
NEW YORK CITY HOUSING AUTHORITY;
NEW YORK INSULATION &                                         :
ENVIRONMENTAL SERVICES, INC.; JLC
ENVIRONMENTAL CONSULTANTS, INC;                               :
ROCK.MILLS STEEL PRODUCTS CORP.,
                                                              :

                           Defendants.                         :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE

        This matter has been referred to the undersigned for general pretrial purposes. The
attorney for defendants is (1) directed to mail a copy of this Order to plaintiff and (2) to contact
plaintiff by telephone within 14 business days for purposes of creating a discovery plan. See
Fed. R. Civ. P. 26(f). The plan should contain the following elements:

1.      A deadline by which all documents requests and initial interrogatories must be served.

2.      The deadline for the disclosures of the identities and reports of experts, if any, as required
        by Rule 26(a)(2)(A) and (B).

3.      The deadline for the disclosure of identities and reports of any expert intended by an
        opposing party solely to rebut previously-disclosed expert evidence.

4.      A date by which all discovery must be completed.

The parties are free to include additional elements in the plan if they wish. Also, the parties are
encouraged to discuss settlement during the telephone conference. If both parties wish the Court
to refer the case for mediation or if a telephone conference is needed for any purpose, they may
so request in the discovery plan.

        Counsel for defendants is responsible for filing the plan with the Court on or before April
23, 2020. If the parties disagree over the terms of the plan, the disagreement may be noted in the
plan itself. In the alternative, plaintiff may respond by emailing a letter to the Court at
Temporary_Pro_Se_Filing@nysd.uscourts.gov within 7 days of the filing of the plan. The email
must attach a pdf file of the letter. No text may be in the email itself, except that the subject line
of the email must contain the name and docket number of the case. Also, the attached pdf letter
must also contain the name and docket number of the case. Following receipt of any proposed
plan, the Court will issue a scheduling order.

        Finally, the Court notes that each party must immediately inform the Court of any change
in that party’s address or telephone number in the future. If a party fails to do so, the case may
be dismissed or a default entered.

        Please be aware that the Pro Se Office at the United States Courthouse, 500 Pearl Street,
Room 230, New York, New York ((212) 805-0175) may be of assistance in connection with
court procedures.

Dated: New York, New York
       April 2, 2020

                                                       SO ORDERED:




                                                  2
